In re: State Farm Mutual Automobile Insurance Co. and Hartford Accident & Indemnity Company applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Avoyelles. 171 So.2d 816.
Writ granted as to State Farm Mutual Automobile Ins. Co., hut limited to a consideration of the question of whether Daniel Taylor was a resident of the household of Garnie Taylor in Arkansas at the time of the accident (Assignment of Error No. 1). In all other respects the application is denied.